Exhibit 10.2
 
 
EXECUTION COPY
GENERAL REAFFIRMATION AND MODIFICATION AGREEMENT


This General Reaffirmation and Modification Agreement (this “Agreement”) is made
as of January 25, 2013 between GWG HOLDINGS, INC., a Delaware corporation (the
“Company”) and DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK (“DZ Bank”), as
agent (in such capacity, the “Administrative Agent”) for the Lenders from time
to time parties to that certain Amended and Restated Credit and Security
Agreement dated as of the date hereof among the Company, GWG DLP Funding II,
LLC, as Borrower, GWG Life Settlements, LLC, as Seller, Autobahn Funding Company
LLC, as Conduit Lender, and DZ Bank, as Agent and as Committed Lender (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), which Credit Agreement amends and restates in its entirety
that certain Credit and Security Agreement dated as of July 15, 2008 among the
Company, certain other GWG Parties (as defined in the Credit Agreement), the
Departing GWG Parties (as defined in the Credit Agreement), Autobahn Funding
Company, LLC and DZ Bank, as Agent (as amended, restated, supplemented or
otherwise modified prior to the effectiveness of the Credit Agreement, the
“Previous Credit Agreement”).  Undefined capitalized terms which are used herein
shall have the meanings ascribed to such terms in the Credit Agreement.


1.  Reaffirmation of Related Documents.  In connection with the execution and
delivery of the Credit Agreement, the Company, as Performance Guarantor, under
the Related Documents heretofore executed and delivered in connection with or
pursuant to the Previous Credit Agreement (such documents, as amended, restated,
supplemented or otherwise modified prior to the date of the Credit Agreement,
all such agreements being collectively referred to hereinafter as the “Prior
Agreements”), (a) hereby ratifies and reaffirms all of its remaining payment and
performance obligations, contingent or otherwise, if any, under each of such
Related Documents to which it is a party and (b) hereby ratifies and reaffirms
the Performance Guaranty.


2.  Modification of Related Documents.  The Company further agrees that all
references to the “Credit Agreement” in the Related Documents being reaffirmed
pursuant to Section 1 shall hereafter mean and refer to the Previous Credit
Agreement as amended and restated by the Credit Agreement.  All references to
“Related Documents” in the Prior Agreements and the Credit Agreement shall
hereafter mean and refer to the “Related Documents” as defined in the Credit
Agreement and delivered under the Credit Agreement or the Prior Agreements,
together with all amendments, restatements, terminations, replacements,
supplements and modifications thereof and thereto.


3.  Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York (including Section 5-1401 of
the General Obligations Law of the State of New York but otherwise without
regard to conflicts of law principles).


4.  Headings.  Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute part of this Agreement.


5.  Counterparts.  This Agreement may be executed in any number of counterparts
and by one or more of the parties hereto on any number of separate counterparts
and all of said counterparts taken together shall be deemed to constitute one
and the same agreement.  This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto.  Delivery of an
executed counterpart of this Agreement by facsimile shall be deemed as effective
as delivery of an originally executed counterpart.
* * * *
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.
 

  GWG HOLDINGS, INC.,
as the Company
 
By:  ________________________________
Name:
Title:

  
 
General Reaffirmation and Modification Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
Agreed and Accepted:


DZ BANK AG DEUTSCHE
ZENTRAL-GENOSSENSCHAFTSBANK,
as the Agent
 
By:  ________________________________
Name:
Title:
 
 
 
General Reaffirmation and Modification Agreement


--------------------------------------------------------------------------------